Proceeding pursuant to CPLR article 78 to review a determination of a hearing officer of the respondent, Town of Huntington, dated March 16, 2001, which after a hearing, found that the Town of Huntington properly followed the provisions of Civil Service Law § 72 (5) in placing the petitioner on an involuntary leave of absence.
Adjudged that the petition is denied, the determination is confirmed, and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioner’s contention, the Town of Hunting*449ton had probable cause pursuant to Civil Service Law § 72 (5) to believe that the petitioner’s continued presence at work posed a potential danger to other employees and interfered with the operations of the department in which she worked. Therefore, the Town acted in accordance with Civil Service Law § 72 (5) by immediately placing the petitioner on an involuntary leave of absence (see Matter of Breen v Gunn, 137 AD2d 685 [1988]; Matter of Pastore v City of Troy, 126 Misc 2d 113 [1984]; 19 NY Jur 2d, Civil Servants and other Public Officers and Employees § 424). While the petitioner disputes the hearing officer’s credibility determination, we find that there was substantial evidence to support the determination of the hearing officer (see Matter of DiPalma v Suardy, 207 AD2d 397 [1994]). Santucci, J.P., Luciano, Schmidt and Adams, JJ., concur.